Citation Nr: 0010837	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


REMAND

The veteran, who apparently had active service from February 
1967 to February 1970, died in 1996.  The appellant has been 
recognized as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision RO that denied entitlement to 
service connection for the cause of the veteran's death.  
This case was previously before the Board in May 1998, when 
it was remanded to schedule the appellant for a hearing 
before a Member of the Board sitting at the RO.  The 
appellant indicated that she had requested this hearing by 
mistake, and did not desire an additional hearing.

The case was returned to the Board, and a decision was issued 
in August 1998 denying the claim.  The appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, or "Court") which affirmed, in part, the Board's 
decision.  The Court affirmed the denial of service 
connection for the cause of the veteran's death.  However, 
pursuant to the Appellee's motion the Court essentially 
raised the claim of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  Since the Board 
effectively has jurisdiction over that claim, but since the 
RO has not adjudicated or issued a statement of the case, the 
Board must remand for the RO to do so.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Court has interpreted 38 U.S.C.A. § 1318(b)(1) and (2), 
which pertain to dependency and indemnity compensation 
benefits, to mean that a survivor has the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a 100-percent disability evaluation based 
on evidence in the veteran's claims file or in VA custody 
prior to his death.  Wingo v. West, 11 Vet. App. 307 (1998); 
Carpenter v. West, 11 Vet. App. 140 (1998), and Green v. 
Brown, 10 Vet. App. 111 (1997).  See also 38 C.F.R. § 3.22 
(1999).

In this case, the veteran had not been rated as 100 percent 
disabling at, or before, the time of death.  He was rated at 
death as being 50 percent disabled due to service-connected 
posttraumatic stress disorder, and also was service-connected 
for two noncompensable disorders: a left ankle disability and 
bilateral hearing loss.  Since the veteran had not been in 
receipt of a total rating for at least 10 years immediately 
prior to death, the appellant should be given the opportunity 
to show his hypothetical entitlement so that she might 
prevail on the claim of entitlement to dependency and 
indemnity compensation.  Wingo; Carpenter; Green, all supra.

As noted, since the RO has not first adjudicated this 
question, the Board must REMAND the case.  Manlincon, supra.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The appellant should be informed 
that, if she believes that the veteran 
was hypothetically entitled to a total 
disability rating for the 10 years 
immediately prior to his death, she 
should identify any existing VA records 
not on file which would tend to establish 
his total service-connected disability 
during this time period.  All such 
records should be obtained.

2.  After any other necessary 
development, the RO should adjudicate the 
claim of entitlement to dependency and 
indemnity compensation, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, 
applying the caselaw noted herein, as may 
be appropriate.

That is, the RO should consider whether 
the appellant may be entitled, pursuant 
to 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22, to receive dependency and 
indemnity compensation by demonstrating 
that the deceased veteran hypothetically 
would have been entitled to receive 100-
percent disability compensation based on 
his service-connected disabilities at the 
time of death and for a period of 10 
consecutive years immediately prior to 
death, though he was for any reason 
(other than willful misconduct) not in 
receipt of that 100 percent compensation 
throughout that 10-year period.

Regulations interpreting 38 U.S.C.A. 
§ 1318 were amended by VA and became 
effective on January 21, 2000.  See 65 
Fed. Reg. 3388-3392 (2000).  Where a law 
or regulation changes after a claim has 
been filed or reopened, but before the 
administrative or judicial appeal 
process has been concluded, the version 
most favorable to an appellant applies 
unless Congress provided otherwise or 
permitted the Secretary to do otherwise 
and the Secretary does so.  Marcoux v. 
Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

The additional evidence that was 
submitted by the appellant in mid-1999, 
which has been associated with the 
claims file, should be considered along 
with all other available, relevant 
evidence.  If, after consideration of 
the foregoing, the RO continues to deny 
the appellant's claim, a statement of 
the case should be furnished to the 
appellant and her representative, along 
with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







- 6 -


